DETAIL ACTION
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims:  Claims 2-22 are pending for examination.
In view of the Appeal Brief filed on 6/18/2018, PROSECUTION IS HEREBY REOPENED. A new ground of rejections is set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options: (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below. 
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US 9,367,524) “Filev”, in view of Zhang et al. (US 2012/0259702) “Zhang”. 
Regarding Claim 2; Filev discloses a method comprising: 
identifying, by one or more data processing apparatus, multiple different locations within a single web page that are available for presentation of a content item, wherein a first location of the multiple different locations is located at a first sub-portion of the single web page, a second location of the multiple different locations is located at a second sub-portion of the single web page, and the first sub-portion and second sub-portion are separated by a web page content delineator that is identifiable in a structure of the single web page (Filev: Fig. 3A – Content 1 and ad slots 1, 2, 3 are above the fold line 158 “first location”, Content 3 is below the fold line 158 “second location”);
identifying, by the one or more data processing apparatus, a content item for presentation in the single web page (Filev: Fig. 3A – content 1);
Filev does not explicitly disclose determining, by the one or more data processing apparatus and based on a first proximity indicating a presentation distance of the first location to the first sub-portion that is smaller than a second proximity indicating a presentation distance of the first location to the second sub-portion, that distribution  (Zhang: paragraphs [0038-0039] – The second model may calculate user click probability for the first ad based on analysis of one or more characteristics of the ad, the region of the web page where the ad is to be placed (i.e., the second region of the web page), and other features, such as the user query. For example, the second model can determine that based on a relatively high relevance of the ad and the user query, this ad may have a relatively lower user click probability if placed in the second region of the web page. In other words, in this example, ads that have a high relevancy correlation (e.g., are directly relevant to the user query) between the user query and the ad have a relatively lower user click probability for the second region of the web page, and ads with an indirect relevancy correlation (e.g., are only indirectly relevant to the user query) would do better (i.e., would have a higher user click probability) if placed in the second region of the web page. By separately ranking advertisements for placement in each region of a web page, advertisement placement module 118 can advantageously improve the experience of the user of the search engine as well as maximize advertising revenue for the search engine provider. For example, in accordance with certain embodiments, such ranking will enable the search engine to select and place ads in a region of a web page where the user is most likely to select them. This approach also represents an improvement over one in which all of the ads are ranked only once, and where the search engine selects a number of highest ranked ads for placement in a first region of the web page and a number of next highest ranked ads for placement in a second region of the web page, and so forth. This conventional approach does not recognize that the user may find different types of ads desirable in each region of a web page, and/or that the user may find the same type of ad desirable in one region of the web page but not in another region of the web page. The approach implemented by advertisement placement module 118 according to the embodiment(s) described herein is thus deemed preferable, as it is able to rank a plurality of ads based on their placement on a web page). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Zhang into the teachings of Filev. One would have been motivated to make this combination to provide method of ranking advertisements 
Regarding Claim 4; Zhang further discloses wherein the presentation distance is a visual distance or display distance (Zhang: Fig. 4).
Regarding claims 9, 11, 16 and 18; note the rejection of claims 2 and 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 3, 5-8, 10, 12-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US 9,367,524) “Filev”, in view of Zhang et al. (US 2012/0259702) “Zhang”, and further in view of Henkin et al. (US 2011/0213655 - Ids) “Henkin”. 
Regarding Claim 3; Filev and Zhang do not explicitly disclose determining a first relevance of a first group of terms from the first content presented in the first sub-portion of the single web page to the distribution parameters of the content item; and Filed: October 25, 2017 Page: 3 of10determining a second relevance of a second group of terms from the second content presented in the second sub-portion of the single web page to the distribution parameters of the content item. However, Henkin discloses determining a first relevance of a first group of terms from the first content presented in the first sub-portion of the single web page to the distribution parameters of the content item; and Filed: October 25, 2017 Page: 3 of10determining a second relevance of a second group of terms from the second content presented in the second sub-portion of the single web page to the distribution parameters of the content item (Henkin: Fig. 16A; paragraphs [1058-1064] – the topic "Golf" (1602a) has an associated relatedness score of 0.6 relative to source page 1602; [1061] the topic "Golf Products" (1602b) has an associated relatedness score of 0.4 relative to source page 1602; [1062] the topic "Golf Vacations" (1602c) has an associated relatedness score of 0.5 relative to source page 1602; and [1063] the topic "Vacations" (1602d) has an associated relatedness score of 0.3 relative to source page 1602. [1064] Additionally, as illustrated in the example embodiment of FIG. 16A, it is assumed that a plurality of different ads (e.g., 1604, 1606, 1608, and possibly additional ads (not shown)) have been identified as ad candidates to be considered for selection and presentation (e.g., at the client system) in association with the display of the source web page content at the client system). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Henkin into the teachings of Filev and Zhang. One would have been motivated to make this combination to enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system and the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant related information as taught by Henkin (Abs.).
Regarding Claim 5; Henkin further discloses generating a selection score for a content item based on a bid specified for a particular distribution parameter that matches a topic of the first sub-portion and the first relevance weight of the first location to the first sub-portion; and selecting the content item for distribution based on the selection score (Henkin: Fig. 11B – select related content to maximize accumulated Total-score 1114; paragraph [0059 – linking phrases and target candidates may be selected that have the highest total score). Motivation to combine is as same as Claim 3 above.
Regarding Claim 6;  Henkin further discloses wherein identifying multiple different locations within the single web page comprises identifying, within a structure of the single web page a page break or a text header, wherein the first location and the second location are delineated by the identified page break or text header (Henkin: Fig. 25 – contents 2514, 2512 with headings). Motivation to combine is as same as Claim 3 above.
Regarding Claim 7; Henkin further discloses identifying multiple different locations within the single web page comprises: identifying two different images in the single web page; determining that the two different images, including each of a first image and a second image, are related to two different topics; and determining that the first location is within a threshold distance of the first image and the second image is within a threshold distance of the second image (Henkin: Fig. 46; paragraphs [0169, 0876]). Motivation to combine is as same as Claim 3 above.
Regarding Claim 8; Henkin further discloses determining an overall topic for the single web page based on aggregate content from various different sub-portions of the single web page, wherein the overall topic of the single web page differs from a first topic of the first sub-portion and a second topic of the second sub portion (Henkin: Fig. 95 – overall topic Sports, first topic can be NBA, second topic can be Tennis, third topic can be Football etc…  paragraphs [0388-0393] – page topic, vector of topics; paragraphs [0407-0408] – topics automotive, animal, computer); 
(Henkin: Fig. 24p;  paragraphs [1305-1308] – related articles 2414, related videos 2412, advertisements 2420). Motivation to combine is as same as Claim 3 above.
Regarding claims 10, 12-15, 17 and 19-22; note the rejection of claims 3, and 5-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153